     Case: 1:20-cr-00731-PAB Doc #: 249 Filed: 08/04/21 1 of 1. PageID #: 895




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 UNITED STATES OF AMERICA,                        Case No. 1:20-cr-00731

                               Plaintiff,         JUDGE PAMELA A. BARKER
                -v-


 KAMELAH GANAWAY,                                 ORDER ADOPTING REPORT AND
                                                  RECOMMENDATION OF
                               Defendant.         MAGISTRATE JUDGE


       The above Defendant, accompanied by counsel, proffered a plea of guilty before Magistrate

Judge Jonathan D. Greenberg, to the charge in the Indictment. The Court finds that the Defendant’s

proffer of guilt was made under oath knowingly, intelligently and voluntarily and that all

requirements imposed by the United States Constitution and Fed.R.Crim.P. 11 are satisfied.

THEREFORE, the Court adopts the Report and Recommendation of Magistrate Judge Jonathan

D. Greenberg and accepts the Defendant’s offer of guilt and finds the Defendant guilty as charged

in the Indictment.

       IT IS SO ORDERED.

                                                     s/Pamela A. Barker
                                                    PAMELA A. BARKER
Date: August 4, 2021                                U. S. DISTRICT JUDGE
